Citation Nr: 0821044	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E. P.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to January 1972.  The veteran has subsequent 
service in the South Carolina Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

REMAND 

The veteran is seeking service connection for post traumatic 
stress disorder, resulting from stressors, including rocket 
attacks, while in Vietnam. 

The veteran's DD-214 does show that he served in Vietnam from 
August 1969 to August 1970.

The RO has made several requests to obtain the veteran's 
service medical and personnel records for his period of 
active duty, however, no such records were available as 
reported by the National Personnel Records Center. 

In the remand in February 2006, the Board requested at a 
minimum a unit history and lessons learned for the 277th 
Service Battalion, which was not done.  As the requested 
development has not been completed, further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  For this reason, 
the claim is REMANDED for the following action. 

1. Request from the U.S. Army and Joint 
Services Research Center (JSRRC), 
documentation of rocket attacks from the 
unit history and lessons learned of the 
277th Supply Company, 277th Supply and 
Service Battalion (Direct Support) with 
the 29th General Support Group at Tay 
Ninh from August to October 1969, from 
November 1969 to January 1970, from 
February 1970 to April 1970, from May to 
July 1970, and for August 1970. 

2. If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether the 
veteran has post-traumatic stress 
disorder based upon the verified stressor 
only.  The veteran's claims file must be 
made available to the examiner for 
review.

3. After the above has been completed, 
adjudicate the claim. If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


